Opinion op the Court by
Judge Hardin :
The plaintiff in this action sued to recover $100 in damages against the appellant, for the unlawful killing of a cow. A trial resulted in a judgment for the plaintiff for $30, and this appeal is from that judgment. The 16th section of the Civil Code of Practice, as amended, regulating the jurisdiction of this court, as heretofore and now construed, limits the right of a defendant, to appeal from a judgment against him for money ior personal property, to cases in which the judgment amounts to $50 or more, except in cases in which the judgment is reduced below $50 by .a set-off or counter-claim.
This appeal is not, therefore, within the jurisdiction of this court, consequently is dismissed.